UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-13279 Intermec, Inc. (Exact name of registrant as specified in its charter) Delaware 95-4647021 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6001 36th Avenue West, Everett, WA 98203-1264 (Address of principal executive offices) (Zip Code) (425) 265-2400 (Registrant’s telephone number, including area code) [None] (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 26, 2007 Common Stock, $0.01 par value per share 61,016,919 shares INTERMEC, INC. TABLE OF CONTENTS REPORT ON FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 Page Number PARTI. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Statements of Operations (unaudited) Three and Nine Months Ended September 30, 2007 and October 1, 2006 3 Condensed Consolidated Balance Sheets (unaudited) September 30, 2007, and December 31, 2006 4 Condensed Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2007, and October 1, 2006 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 - 10 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11- 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 17 ITEM 4. Controls and Procedures 17 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 17 ITEM 1A. Risk Factors 17 ITEM 6. Exhibits 18 Signature PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERMEC, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (thousands of dollars, except per share amounts) (unaudited) Three Months Ended Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Revenues: Product $ 169,219 $ 156,951 $ 480,669 $ 515,741 Service 36,787 38,996 115,178 115,474 Total revenues 206,006 195,947 595,847 631,215 Costs and expenses: Cost of product revenues 105,536 98,807 306,454 315,811 Cost of service revenues 22,404 21,026 65,611 65,311 Selling, general and administrative 73,533 70,573 211,867 226,862 Gain on intellectual property settlement - - - (16,538 ) Restructuring charge - 1,758 - 4,000 Total costs and expenses 201,473 192,164 583,932 595,446 Operating profit from continuing operations: 4,533 3,783 11,915 35,769 Gain on sale of investments - - - 2,305 Interest income 2,910 4,178 7,930 11,517 Interest expense (2,204 ) (2,473 ) (6,847 ) (6,902 ) Earnings from continuing operations before income taxes 5,239 5,488 12,998 42,689 Provision for income taxes 847 2,043 5,108 12,878 Earnings before discontinued operations 4,392 3,445 7,890 29,811 Earnings (loss) from discontinued operations, net of tax - 1,352 (1,283 ) (667 ) Net earnings $ 4,392 $ 4,797 $ 6,607 $ 29,144 Basic earnings (loss) per share: Continuing operations $ 0.07 $ 0.05 $ 0.13 $ 0.47 Discontinued operations - 0.02 (0.02 ) (0.01 ) Net earnings per share $ 0.07 $ 0.07 $ 0.11 $ 0.46 Diluted earnings (loss) per share: Continuing operations $ 0.07 $ 0.05 $ 0.13 $ 0.46 Discontinued operations - 0.02 (0.02 ) (0.01 ) Net earnings per share $ 0.07 $ 0.07 $ 0.11 $ 0.45 Shares used in computing earnings (loss) per share Basic 60,484 62,749 60,242 63,009 Diluted 61,325 64,061 61,099 64,428 See accompanying notes to condensed consolidated financial statements. 3 INTERMEC, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands of dollars) (unaudited) September 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 185,305 $ 155,027 Short-term investments 28,950 29,510 Accounts receivable, net of allowance for doubtful accountsand sales returns of $10,946 and $7,796 168,950 158,369 Inventories 112,806 119,027 Net current deferred tax assets 49,875 49,623 Assets held for sale 8,217 8,661 Other current assets 25,763 28,913 Total current assets 579,866 549,130 Property, plant and equipment, net 45,256 43,453 Intangibles, net 6,871 3,978 Net deferred tax assets 175,893 190,683 Other assets 23,321 23,096 Total assets $ 831,207 $ 810,340 LIABILITIES AND SHAREHOLDERS' INVESTMENT Current liabilities: Accounts payable and accrued expenses $ 116,652 $ 113,207 Payroll and related expenses 24,602 32,008 Deferred revenue 50,508 45,021 Current debt 100,000 - Total current liabilities 291,762 190,236 Long-term deferred revenue 20,244 17,318 Long-term debt - 100,000 Other long-term liabilities 77,778 85,184 Shareholders' investment: Common stock 610 598 Additional paid-in-capital 673,852 657,468 Accumulated deficit (213,240 ) (212,903 ) Accumulated other comprehensive loss (19,799 ) (27,561 ) Total shareholders' investment 441,423 417,602 Total liabilities and shareholders' investment $ 831,207 $ 810,340 See accompanying notes to condensed consolidated financial statements. 4 INTERMEC, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (thousands of dollars) (unaudited) Nine Months Ended September 30, October 1, 2007 2006 Cash and cash equivalents at beginning of year $ 155,027 $ 256,782 Cash flows from operating activities of continuing operations: Net earnings from continuing operations 7,890 29,811 Adjustments to reconcile net earnings to net cash provided by operating activities of continuing operations: Depreciation and amortization 9,601 7,818 Provision for bad debt 1,551 117 Change in prepaid pension costs, net 705 3,458 Gain on sale of property, plant and equipment (51 ) - Deferred taxes 3,598 7,085 Stock-based compensation and other 6,754 5,147 Excess tax benefits from stock-based payment arrangements (2,232 ) (4,183 ) Changes in operating assets and liabilities: Accounts receivable (11,907 ) 22,707 Inventories 6,221 (55,983 ) Other current assets 2,060 10,825 Accounts payable and accrued expenses 6,465 2,410 Payroll and related expenses (7,406 ) (3,892 ) Other long-term liabilities 5,301 2,236 Other operating activities 2,381 2,415 Net cash provided by operating activities of continuing operations 30,931 29,971 Cash flows from investing activities of continuing operations: Capital expenditures (10,136 ) (17,276 ) Purchases of investments (1,465 ) (19,695 ) Sale of investments 1,407 565 Note receivable, discounted 1,351 - Patent legal fees capitalized (1,562 ) (408 ) Other investing activities (140 ) (128 ) Net cash used in investing activities of continuing operations (10,545 ) (36,942 ) Cash flows from financing activities of continuing operations: Excess tax benefits from stock-based payment arrangements 2,232 4,183 Stock options exercised 5,654 5,819 Stock repurchase - (49,948 ) Other financing activities 1,756 2,187 Net cash provided by (used in) financing activities of continuing operations 9,642 (37,759 ) Net cash provided by (used in) continuing operations 30,028 (44,730 ) Net cash provided by investing activities of discontinued operations 250 6,562 Resulting increase (decrease) in cash and cash equivalents 30,278 (38,168 ) Cash and cash equivalents at end of period $ 185,305 $ 218,614 Supplemental Information Effect of exchange rates on cash and cash equivalents $ 8,609 $ 4,651 See accompanying notes to condensed consolidated financial statements. 5 INTERMEC, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation Our interim financial periods are based on a thirteen-week internal accounting calendar. In our opinion, the accompanying balance sheets, interim statements of operations and statements of cash flows include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The financial statements include the accounts of Intermec and our subsidiaries. Intercompany transactions and balances have been eliminated. Equity investments in which we exercise significant influence but do not exercise control and are not the primary beneficiary are accounted for using the equity method. Investments in which we are not able to exercise significant influence over the investee are accounted for under the cost method. Preparing our financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, expenses, and financial data included in the accompanying notes to the financial statements. Actual results and outcomes may differ from our estimates and assumptions. Interim results are not necessarily indicative of results for a full year. The information included in this Form10-Q should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and the Condensed ConsolidatedFinancial Statements and notes thereto included in our 2006 Form 10-K. Reclassification Prior to the fourth quarter of 2006, we recognized certain amounts arising from Intellectual Property (“IP”) settlements as revenue and direct costs related to the settlements as cost of revenue. We have determined that these IP settlements should more appropriately be recorded as “Gain on intellectual property settlement” in operations rather than as revenue and cost of revenue and accordingly have reclassified $23.0 million previously recorded as IP settlement revenue and $6.5 million of IP settlement cost as a net gain on intellectual property settlement of $16.5 million within the Condensed Consolidated Statement of Operations for the nine months ended October 1, 2006. Accounting Changes In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement 109” (“FIN 48”). FIN 48 establishes a single model to address accounting for uncertain tax positions. FIN 48 clarifies the accounting for income taxes by prescribing a minimum recognition threshold that a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition. Upon adoption of FIN 48, as of January 1, 2007, we recognized a charge of approximately $6.9 million to accumulated deficit in shareholders’ investment. As of January 1, 2007, we had $21.3 million of unrecognized tax benefits, and if recognized, these amounts would be recorded as a component of income tax benefit. There have been no significant changes to these amounts during the nine months ended September 30, 2007. We file our tax returns as prescribed by the tax laws of the jurisdictions in which we operate. In the United States, our tax years 1997 - 2006 remain open to examination by the Internal Revenue Service, as well as various state jurisdictions. In the normal course of business, we are subject to examination by taxing authorities throughout the world, including such major jurisdictions as Canada, France, Germany, Italy, Mexico, the Netherlands, Spain, Sweden and the United Kingdom. In many cases, our uncertain tax positions are related to tax years that remain subject to examination by the relevant taxing authorities. Based on the outcome of relevant examinations, or as a result of the expiration of statute of limitations for specific jurisdictions, it is not reasonably possible that the related unrecognized tax benefits for tax positions taken regarding previously filed tax returns will materially change within the next twelve months from those recorded as liabilities for uncertain tax positions in our financial statements at January 1, 2007. Estimated interest and penalties related to the underpayment of income taxes are classified as a component of provision for income taxes in the Condensed Consolidated Statement of Operations and accrued interest and penalties were $0.2 million as of January 1, 2007, and $0.3 million as of September 30, 2007. In May 2007, the FASB issued StaffPosition No. FIN 48-1, "Definition of Settlement inFASB Interpretation No. 48," which provides guidance on how a company should determine whether a tax position is effectively settled for purposes of recognizing previously unrecognized tax benefits. We adopted this Staff Position during the first quarter of 2007, and it had no effect on our Condensed Consolidated Financial Statements. In February 2007, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities, Including an Amendment of FASB Statement No. 115,” which will become effective in 2008. SFAS No. 159 permits entities to measure eligible financial assets, financial liabilities and firm commitments at fair value, on an instrument-by-instrument basis, that are otherwise not permitted to be accounted for at fair value under other generally accepted accounting principles. The fair value measurement election is irrevocable and subsequent changes in fair value must be recorded in earnings. We will adopt this Statement in fiscal year 2008, and we are currently evaluating if we will elect the fair value option for any of our eligible financial instruments and other items. In September 2006, the FASB finalized SFAS No. 157, “Fair Value Measurements,” which will become effective in 2008. This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements; however, it does not require any new fair value measurements. The provisions of SFAS No. 157 will be applied prospectively to fair value measurements and disclosures beginning in the first quarter of 2008. In June 2006, the FASB ratified the Emerging Issues Task Force (“EITF”) consensus on EITF Issue No. 06-03, “How Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement” (“EITF 06-03”). The scope of EITF 06-03 includes any tax assessed by a governmental authority that is directly imposed on a revenue-producing transaction between a seller and a customer, and provides that a company may adopt a policy of presenting taxes either gross within revenue or on a net basis. For any such taxes that are reported on a gross basis, a company should disclose the amounts of those taxes for each period for which an income statement is presented if those amounts are significant. This statement is effective with respectto financial reports for interim and annual reporting periods beginning after December 15, 2006. We adopted EITF 06-03 on January 1, 2007. Various taxes and fees on the sale of products and services to customers are collected by us as an agent and remitted to the respective taxing authority. These taxes and fees have been presented on a net basis in the accompanying Condensed Consolidated Statement of Operations and recorded as a liability until remitted to the respective taxing authority. 6 2.Inventories Inventories comprise the following (thousands of dollars): September 30, 2007 December 31, 2006 Raw materials $ 61,796 $ 69,769 Work in process 1,882 450 Finished goods 49,128 48,808 Inventories $ 112,806 $ 119,027 3. Notes Receivable In connection with the sale of Cincinnati Lamb, we received a $12.5 million long-term note receivable bearing interest at an annual rate of LIBOR plus three percent (8.12% as of September 30, 2007) with interest payable quarterly. We have five remaining principal payments on the note that are due semiannually inApriland Octoberof$2.0 million, $2.0 million, $2.5 million, $2.0 million and $2.5 million. As of September 30, 2007, the estimated fair value of the note is $10.3 million, based on the estimated cash flows from the note and a risk-adjusted discount rate equal to LIBOR plus eight percent. Our Condensed Consolidated Balance Sheet as of September 30, 2007, classifies the current and long-term portions of the $10.3 million note receivable as other current assets and other assets. As part of the sale of Landis Grinding Systems, we received a $10.0 million two-year note at an interest rate of five percent per annum guaranteed by the buyer’s parent company, due December 2007. As of September 30, 2007, the estimated fair value of the note is $9.9 million, based on the estimated cash flows from the note and a risk-adjusted discount rate equal to LIBOR plus 2.25% (7.15 % as of September 30, 2007). This note receivable is included in other current assets on our Condensed Consolidated Balance Sheet. 4. Debt On September 27, 2007 we closed on a new unsecured Revolving Credit Facility (the “Revolving Facility”) with a maximum amount available under the Revolving Facility of $50.0 million. Net of outstanding letters of credit and limitations on availability, we had borrowing capacity at September 30, 2007, of $47.6 million under the Revolving Facility. We made no borrowings under the Revolving Facility as of September 30, 2007. The first measurement date for our financial covenants is December 31, 2007. The Revolving Facility matures in October 2012. The key terms of the Revolving Facility are as follows: · Loans will bear interest at a variable rate equal to (at our option) (i) LIBOR plus the applicable margin, which ranges from 0.60% to 1.00%, or (ii) the Bank’s prime rate, less the applicable margin, which ranges from 0.25% to 1.00%.If an event of default occurs and is continuing, then the interest rate on all obligations under the Revolving Facility may be increased by 2.0% above the otherwise applicable rate, and the Bank may declare any outstanding obligations under the Revolving Facility to be immediately due and payable. · A fee ranging from 0.60% to 1.00% on the maximum amount available to be drawn under each letter of credit that is issued and outstanding under the Revolving Facility will be required. The fee on the unused portion of the Revolving Facility ranges from 0.125% to 0.20%. · Certain of our domestic subsidiaries will guaranty the Revolving Facility. · The Credit Agreement contains various restrictions and covenants, including restrictions on our ability and the ability of our subsidiaries to consolidate or merge, make acquisitions, create liens, incur additional indebtedness or dispose of assets. · Financial covenants include a Maximum Leverage test and a Minimum Tangible Net Worth test, each as defined in the Credit Agreement. As of September 30, 2007, we have $100.0 million of current ten-year senior unsecured debt outstanding, due in March 2008. Interest payments at 7.0% are due semi-annually in March and September. Including underwriting fees, discounts and other issuance costs, the effective interest rate is 7.175%. We also had letter-of-credit reimbursement agreements totaling $4.5 million at September 30, 2007, compared to $7.4 million at December 31, 2006. 5. Discontinued Operations We completed our divestiture of the IAS businesses with the sale of the Cincinnati Lamb business in the first quarter of 2005 and the sale of the Landis Grinding Systems business in the fourth quarter of 2005. There were no earnings or losses from discontinued operations for the quarter ended September 30, 2007. There was a net loss of $1.3 million from discontinued operations for the nine months ended September 30, 2007 as a result of the resolution of a purchase price arbitration. The earnings from discontinued operations for the three months ended October 1, 2006, and the loss from discontinued operations for the nine months ended October 1, 2006, includes period expenses related to finalizing the sale of the Landis Grinding Systems and changes to the estimated purchase price adjustment, net of tax benefits.Also included in the earnings from discontinued operations for the three months ended October 1, 2006, is a $1.4 million benefit related to our true up of the tax provision. 6. Restructuring Costs In March 2006, we announced our plan to close our design centers in Goteborg and Lund, Sweden. The activities previously assigned to the design centers in Sweden have been reassigned to other parts of our business or moved to third-party vendors to improve efficiencies, benefit from reduced cost, and realign resources to increase new product development capacity. This restructuring resulted in charges of $1.8 million and $4.0 million for the three and nine months ended October 1, 2006, respectively, and was substantially completed by the end of 2006. In November 2006, we committed to a business restructuring plan intended to reduce costs, streamline operations and improve productivity. The restructuring includes headcount reductions and consolidation of certain facilities on a regional and/or global basis. The restructuring activities were substantially completed as of September 30, 2007 at approximately the amount we had accrued. 7 7. Operating Gains In March 2006, we settled an intellectual property lawsuit relating to our battery power-management patents. The terms of this settlement are confidential. We recorded a gain on intellectual property settlement of $16.5 million, which is net of $6.5 million of intellectual property settlement cost,within our Condensed Consolidated Statement of Operations for the nine months ended October 1, 2006. There were no IP settlements for the three or nine months ended September 30, 2007. Included as an offset against general and administrative expenses for the nine months ended September 30, 2007, is an insurance death benefit gain of approximately $1.5 million, which was recorded when cash was received. There was no insurance death benefit gain for the three months ended September 30, 2007. 8. Provision for Income Taxes The tax expense for the three and nine months ended September 30, 2007, reflects an effective tax rate for continuing operations of 16.2% and 39.3%, respectively, compared to a U.S. statutory rate of 35%.In the third quarter of 2007, the tax provision was decreased to record benefits primarily resulting from certain changes in foreign and state tax law and for deferred taxes related to tax amortizable goodwill. Our expected effective tax rate for fiscal year 2007, excluding the impact of discrete items, is approximately 36%. The tax provision for the three and nine months ended October 1, 2006, reflects an effective tax rate for continuing operations of 37.2% and 30.2%, respectively, compared to a U.S. statutory rate of 35%.The effective tax rate for the three months ended October 1, 2006, reflects the U.S. statutory rate and state income tax implications.The tax provision for the nine months ended October 1, 2006, was reduced by $2.1million, primarily due to the favorable conclusion of a Canadian tax audit during the first quarter of 2006. 9. Shares Used in Computing Earnings (Loss) per Share Basic earnings (loss) per share is calculated using the weighted average number of common shares outstanding and issuable for the applicable period. Diluted earnings (loss) per share is computed using basic weighted average shares plus the dilutive effect of unvested restricted stock and outstanding stock options using the “treasury stock” method. Three Months Ended Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Weighted average shares - basic 60,483,794 62,748,714 60,241,602 63,008,778 Dilutive effect of unvested restricted shares and stock options 840,780 1,312,122 857,730 1,418,883 Weighted average shares - diluted 61,324,574 64,060,836 61,099,332 64,427,661 Our employees and directors held options to purchase 863,331 and 768,898 shares of our common stock for the three and nine months ended September 30, 2007, and 599,901 and 426,484 shares for the three and nine months ended October 1, 2006, respectively, that were not included in weighted average shares diluted because they were antidilutive to the diluted earnings per share computation. These options could become dilutive in future periods if the average market price of our common stock exceeds the exercise price of the outstanding options and we report net earnings. 10. Equity In the three months ended September 30, 2007, we granted 326,250 options to employees with a Black-Scholes value of $11.07 a share.In the nine months ended September 30, 2007, we granted 950,200 options to employees with a Black-Scholes value of $9.87 a share. The Black-Scholes assumptions used for this calculation were as follows: Fair value assumptions Three Months Ended September 30, 2007 Nine Months Ended September 30, 2007 Expected life in years 4.80 4.87 Annualized volatility 38.15 % 38.28 % Annual rate of quarterly dividends 0.00 % 0.00 % Discount rate - bond equivalent yield 4.940 % 4.740 % Our accumulated other comprehensive loss comprised the following (thousands of dollars): September 30, 2007 December 31, 2006 Currency translation adjustment, net $ 8,259 $ 2,933 Unamortized benefit plan costs, net of tax benefit of $15,234 and $16,446, respectively (28,128 ) (30,543 ) Unrealized gain on securities, net 70 49 Accumulated other comprehensive loss $ (19,799 ) $ (27,561 ) 11. Segment Reporting We design, develop, manufacture, integrate, sell, resell and service wired and wireless automated identification and data collection (“AIDC”) products, including radio frequency identification (“RFID”) products, mobile computing products, wired and wireless bar code printers and label media products. Our reportable segments comprise products and services. The product segment generates revenue from the design, development, manufacture, sale and resale of AIDC products, including RFID products and license fees. The service segment generates revenue from customer support, product maintenance and other services related to the products and systems integration. The accounting policies of our two reportable segments are the same as those used to prepare our condensed consolidated financial statements. Performance and resource allocation are primarily measured by sales and standard gross profit. All other earnings, costs and expenses are aggregated and reported on a consolidated basis. For the three and nine months ended September 30, 2007 and October 1, 2006, one customer accounted for more than 10% of our revenues. Total sales to this customer were $29.7 million and $70.7 million for the three and nine months ended September 30, 2007, respectively, compared with sales of $20.1 million and $69.8 million for the corresponding prior-year period. 8 As described in Note 1, certain amounts in our prior-year condensed consolidated financial statements related to IP settlements have been reclassified to conform to the current-year presentation. The effect of such reclassification on segment amounts for the nine months ended October 1, 2006, was to reduce product revenue by $23.0 million and reduce product gross profit by $16.5 million. The following table sets forth our operations by reportable segment (millions of dollars): Three Months Ended Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Revenues: Product $ 169.2 $ 157.0 $ 480.6 $ 515.7 Service 36.8 39.0 115.2 115.5 Total $ 206.0 $ 196.0 $ 595.8 $ 631.2 Gross profit: Product $ 63.7 $ 58.1 $ 174.2 $ 199.9 Service 14.4 18.0 49.6 50.2 Total $ 78.1 $ 76.1 $ 223.8 $ 250.1 The following table sets forth our revenues by product lines (millions of dollars): Three Months Ended Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Revenues: Systems and solutions $ 118.4 $ 105.6 $ 329.4 $ 357.3 Printer and media 50.8 51.4 151.2 158.4 Service 36.8 39.0 115.2 115.5 $ 206.0 $ 196.0 $ 595.8 $ 631.2 12. Commitments and Contingencies Provisions for estimated expenses related to product warranties are made at the time products are sold. These estimates are established using historical information on the nature, frequency, and average cost of warranty claims. We actively study trends of warranty claims and take action to improve product quality and minimize warranty claims. The following table indicates the change in our warranty accrual included in current liabilities (thousands of dollars): Nine Months Ended September 30, 2007 October 1, 2006 Beginning balance $ 6,800 $ 5,542 Payments (3,234 ) (5,727 ) Increase in liability (new warranties issued) 2,297 6,425 Ending balance $ 5,863 $ 6,240 We have entered into a variety of agreements with third parties that include indemnification clauses, both in the ordinary course of business and in connection with our divestitures of certain product lines. These clauses require us to compensate these third parties for certain liabilities and damages incurred by them. FASB Interpretation No. 45, “Guarantors’ Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others” requires that we estimate and record the fair value of guarantees as a liability. We do not believe that we have any significant exposure related to such guarantees and therefore have not recorded a liability as of September 30, 2007, or December 31, 2006. We have not made any significant indemnification payments as a result of these clauses. We currently, and from time to time, are subject to claims and lawsuits arising in the ordinary course of business. Such claims and lawsuits may take the form of counter claims in lawsuits we bring to enforce our rights.The ultimate resolution of currently pending proceedings is not expected to have a material adverse effect on our business, financial condition, results of operations or liquidity. 9 13. Pension and Other Postretirement Benefit Plans The information in this note represents the net periodic pension and post-retirement benefit costs and related components in accordance with SFAS 132(R), “Employers’
